Citation Nr: 1340416	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  08-21 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1957 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision rendered by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In May 2012, the Board remanded the case for additional development.

The Board referred the issue of entitlement to service connection for tinnitus to the RO for appropriate action.  In an October 2012 statement, the Veteran again raised the issue.  It does not appear that this issue has been addressed and it is again referred to the RO.


REMAND

In October 2012, the Veteran indicated that he wished to have a hearing at the Hartford RO in Newington.  This hearing request was made within 90 days of notification that his case had been transferred and certified to the Board.  See 38 C.F.R. § 20.1304(a) (2013).  A Board hearing has not yet been scheduled.  A remand is warranted for the RO to schedule the desired hearing after clarifying the type of hearing the Veteran is requesting (i.e., RO hearing, Board videoconference hearing, or Travel Board hearing).

Accordingly, this case is REMANDED to the RO for the following action:

After contacting the Veteran to clarify the type of hearing he is requesting, the RO should schedule the Veteran for such a hearing in accordance with the docket number of this appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

